                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR89-0200-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    PHILIP ERNEST JOHNSON,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for an extension of time
18   to respond (Dkt. No. 126) to Defendant’s motion for compassionate release (Dkt. No. 125).
19   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
20   the motion. The Government shall file its response to Defendant’s motion no later than
21   September 27, 2019. The Clerk is DIRECTED to re-note Defendant’s motion for compassionate
22   release (Dkt. No. 125) to October 4, 2019.
23          DATED this 13th day of September 2019.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR89-0200-JCC
     PAGE - 1
